Citation Nr: 0829448	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The claim was denied by the 
Board in an April 2005 decision.  Subsequently, in an October 
2006, Joint Motion for Remand, which was granted by Order of 
the Court in November 2006, the parties (the Secretary of VA 
and the veteran) determined that a remand was warranted.  
Accordingly, the April 2005 Board decision was vacated and 
the case remanded to the Board for further consideration.  
Thereafter, in May 2007, the Board remanded the case for 
additional development.

In February 2005, the veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. In a final rating decision issued in January 2000, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for a back disorder.

3. Evidence added to the record since the prior final denial 
in January 2000 is both cumulative and redundant of the 
evidence of record at that time and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The January 2000 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in July 2002, prior to the initial 
unfavorable AOJ decision issued in August 2003.  An 
additional letter was sent in August 2007.
The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2007 letter advised him to provide any 
relevant evidence in his possession. 
 
In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in July 2002 informed the 
veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  However, only the August 2007 letter advised 
the veteran that the reason for his initial denial of service 
connection was the lack of evidence of an in-service injury 
to his back, as required by Kent.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) or supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication is "cured" when a VCAA-compliant notice is 
provided prior to a readjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the Board 
observes that the veteran was provided with an SSOC in April 
2008, thereby rectifying any timing deficiency with regard to 
the required notice. 

With regard to the notice requirements under Dingess/Hartman, 
the August 2007 letter also provided proper notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but 
determines that the no prejudice to veteran has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the assignment of a disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, private 
medical records, and the report of a December 2002 VA foot 
examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Board notes 
that the veteran is in receipt of disability benefits from 
the Social Security Administration (SSA), and the records 
relevant to his application for such benefits are not 
associated with the claims file.  In August 2007, VA 
requested these records from SSA and received a response that 
the records had been destroyed.  Thus, the Board concludes 
that further efforts to obtain these records would only serve 
to delay the claim further, without benefit to the veteran.  
See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim. 

With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  In light of the above, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claims without further 
development and additional efforts to assist or notify the 
veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims. 

II. Analysis

The veteran contends that he suffered a back injury in 
service during basic training that has resulted in a chronic 
back disability.  Thus, he contends that service connection 
is warranted for a back disorder.

In a January 2000 rating decision, the RO found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  The RO indicated that the evidence submitted 
by the veteran, namely copies of service treatment records 
and a VA Hospital Summary, was cumulative and redundant of 
the evidence of record at the time of previous denials of the 
claim, which include Board decisions dated in September 1957, 
June 1968, and November 1973.  Accordingly, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for a back disorder.
The veteran did not appeal this decision.  The next 
communication from the veteran with regard to this claim was 
his June 2002 application to reopen his service connection 
claim for a back disorder, which is the subject of this 
appeal.  Thus, the January 2000 decision is final.  38 
U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in June 2002; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.159(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final January 2000 rating decision, the veteran has 
submitted additional VA treatment records and imaging studies 
dated between 1972 and 2008, as well as duplicate service 
treatment records.  Additionally, the report of a December 
2002 VA examination related to a disorder of his feet is of 
record.  However, although new, this evidence is not 
material, in that it does not raise a reasonable possibility 
of substantiating the veteran's claim.  

Specifically, at the time of the January 2000 decision, the 
veteran's service treatment records were of record, as well 
as evidence of post-service treatment.  Since then, no 
competent evidence demonstrating treatment or diagnosis of a 
back disorder during service has been received.  Although 
there is ample evidence of a chronic disorder of the 
veteran's back post-service, beyond the veteran's self-report 
of his in-service injury, VA medical records and examination 
reports received since January 2000 contain no information 
establishing the occurrence of a back injury or that a back 
disorder was otherwise incurred during military service.  

The Board notes the veteran's argument that the June 2003 
opinion of the December 2002 VA examiner constitutes new and 
material evidence because it addresses the etiology of the 
veteran's back disorder.  However, the opinion merely 
indicates that the veteran's pes planus deformity is less 
likely than not related to his nonservice-connected back 
disorder.  Even if the statement is read as addressing the 
question of whether the veteran's back disorder is a result 
of his pes planus, the statement does not constitute new and 
material evidence.  Service connection was denied for the 
veteran's bilateral pes planus in a decision issued in August 
2003, and the veteran did not perfect an appeal as to this 
issue.  Thus, there is no primary service-connected 
disability on which service connection on a secondary basis 
may be grounded.  Further, the statement is, in fact, a 
negative opinion as to a relationship between the two 
disorders, which would not raise a reasonable possibility of 
substantiating a claim.  Consequently, evidence of a 
relationship between the veteran's back disorder and his 
nonservice-connected pes planus, although new, is not 
material, as it neither addresses the occurrence of an in-
service back injury or supports a claim for service 
connection on a secondary basis.   

The Board acknowledges the statements of the veteran 
describing the in-service injuries, but these statements are 
not competent evidence establishing in-service treatment or 
diagnosis related to a back disability.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, there remains no competent evidence 
of an in-service injury of the veteran's back.

Therefore, the Board must conclude that the evidence added to 
the record since the January 2000 denial is new, but not 
material, in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for a back disorder.  As such, the Board 
finds that the evidence received subsequent to the RO's 
January 2000 decision is not new and material and the 
requirements to reopen the claim of entitlement to service 
connection for a back disorder have not been met.  Therefore, 
the claim to reopen a previously denied claim seeking service 
connection for a back disorder is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection a back 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


